IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MICHAEL YABLONSKI,                        : No. 5 WAL 2019
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
KEEVICAN WEISS BAUERLE & HIRSCH           :
LLC,                                      :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.